Citation Nr: 1539613	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic headache disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by dizziness.

3.  Entitlement to service connection for a chronic headache disability.

4.  Entitlement to service connection for a chronic disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

It is noted that a claim for an earlier effective date for the grant of service connection for tinnitus has been filed with the RO and is under development.  That issue is not before the Board.

The issues of entitlement to service connection for a headache disability, and entitlement to service connection for a disability manifested by dizziness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for dizziness with headaches was denied by a June 1990 rating decision that was not appealed.

2.  Evidence submitted subsequent to the June 1990 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision which denied a claim for service connection for dizziness with headaches is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104, 19.129, 19.192 (1989).

2.  New and material evidence has been received since the June 1990 rating decision, and the claims of entitlement to service connection for chronic headaches and chronic dizziness are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
    
In a decision dated in June 1990, the RO denied the Veteran's claims for service connection for dizziness with headaches.  The Veteran did not appeal this decision; and VA did not receive new and material evidence within a year of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104, 19.129, 19.192 (1989).  Thus, the June 1990 rating decision is final.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The June 1990 rating decision denied service connection for dizziness with headaches on the basis that there were no official records showing claimed conditions or evidence shortly after service showing treatment.  The RO noted that SGO records showed an acute sinus problem and noted that there was no evidence of chronicity.

Information from the hospital admission cards created by the Office of the Surgeon General (SGO), Department of the Army from 1942 to 1945 and from 1950 to 1954 showed that the Veteran was admitted to the hospital in May 1954 for a three-day stay with a diagnosis of sinusitis, acute, all sinuses (pansinusitis).  

The June 1990 decision was based in part on the VA examination conducted in January 1990 at which time the Veteran stated, 

The last week of May 1954, I came down with terrific dizziness and headaches at Fort Leonard Wood Mo.  On May 30, 1954 I entered Fort Leonard Wood Hospital where I spent approx[imately] a week or two for the dizziness and headaches.  In late 1954 or early 1955, I came down with a reoccurrence of the same dizziness [and] headaches.  Since then I have continued dizziness [and] headaches.  ... I have headaches 3 or 4 times a week and dizzy, woozy spells.  Sometimes they last a week, sometimes longer.

The Veteran described chronic headaches beginning at vertex occasionally over frontal sinuses and occasionally occipital lasting for several hours and spontaneously going away with possibly a second occurring daily for days, weeks, or occasionally a month.  The Veteran reported that he had had two to three month periods without headaches.  The Veteran reported that now headaches were accompanied by vertigo and that they were becoming more severe as he aged.  The Veteran reported that he had a negative CT scan and a negative EEG 10 to 12 years prior.  After physical examination, the Veteran was diagnosed as having history of headache, chronic, consistent with cluster headache and history of vertigo.    

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Based on the grounds stated for the denial of service connection for dizziness with headaches in the June 1990 rating decision, new and material evidence would consist of evidence of headaches or dizziness during service or medical evidence of a nexus between the Veteran's current headaches and dizziness and his active duty service.  

In support of his claim, the Veteran submitted lay statements from three friends and his brother which essentially indicate that they had known the Veteran prior to his entrance into service, that to their knowledge he did not have headaches or dizziness prior to entrance into the service, and that he had headaches and dizziness when he was discharged from service.  The Veteran also submitted a letter from Dr. Yemofio who stated that the Veteran had been followed in his clinic since February 2006 and that he gave a history of chronic headaches dating to 1954 while in the military service.  Dr. Yemofio noted that the Veteran stated that his headaches started after exposure to exploding ordinance and he was hospitalized.  Dr. Yemofio noted that the Veteran's headaches had been intermittent and usually resolved after a few days of rest.

The Veteran underwent VA examinations in October 2014 at which time he reported that his condition began in 1954.  He reported that during infiltration course training, a land mine exploded near him after which he had extreme headaches and dizziness which lasted for two to three days then improved.  Four weeks later, he had severe headaches.  He was hospitalized for weeks.  The Veteran reported that over the years, he has been seeing different doctors and has gone to the emergency room.  Two years prior, he went to VA but he was treating with a private doctor.  The Veteran reported having a nagging headache every day and a serious headache once a month lasting three to four days.  The Veteran reported that his headache symptoms occurred more frequently and that when extreme headaches occur, he had to go to bed for any relief.  The Veteran reported that headache pills did not help completely and that he got more comfort from resting his entire body and trying to relax his whole body. After examination, the Veteran was diagnosed as having migraine headaches.  The examiner opined that the Veteran's headaches were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  He noted service records did not document headache and that there was no report of hospitalization.  The examiner noted that there were testimonials from the Veteran and relatives which indicate that he was exposed to an explosion and that VA clinic notes in 2013 indicate that he had headaches from 1954.  The examiner opined that based on the recent documentation, it was at least as likely as not that he had exposure to an explosion and that based on the current documentation, his headache was at least as likely as not related to service.

A different examiner opined that the Veteran did not have a peripheral vestibular disorder but that he had headaches, likely migraine variant with vestibular symptoms.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has considered the evidence received since the June 1990 rating decision and finds that there is new and material evidence which serves to reopen the claim.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for a chronic headache disability and a chronic disability manifested by dizziness are reopened.  To this extent only the appeal is granted.


REMAND

The Veteran's service treatment records are not available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.    

The Veteran filed his original claim for service connection for severe headaches and dizziness in February 1982, nearly 30 years after his discharge from service, noting that they began in May 1954.  He noted at that time that he was seen by VA Wadsworth Hospital around August 1981 and had been seeing a private physician since 1974 for headaches and dizziness.  In September 1986, the Veteran filed a claim for nonservice-connected pension for his back and knees.  In September 1989, the Veteran again filed his claim for service connection for severe headaches and dizzy spells.

Although there is some probative lay evidence in this case, there is not enough, in the Board's opinion, to place the evidence in equipoise.  For instance, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  

In addition, the hospital admission cards indicate that the Veteran was hospitalized for only three days in May 1954 with acute sinusitis; thus, even if the Veteran was having headaches and dizziness during this time, there is no indication that it was a chronic headache condition.  At his VA examination in January 1990, the Veteran was diagnosed with a history of chronic headaches and vertigo based on the Veteran's report; however, he was also diagnosed as having a nasal polyp, indicating inflamed tissue of the nasal mucosa.  Further, in the lay statement submitted by the Veteran authored by H.J., she notes that she had known the Veteran since 1949; however, she testified at the July 2015 Travel Board hearing that she had known the Veteran since about 1980.  

Thus, the only evidence of headaches and dizziness during service and since service has been lay statements, and as indicated above, H.J.'s lay statements are inconsistent.  

As the Veteran's service treatment records have almost certainly been destroyed, the next best evidence would be medical evidence of complaints of headaches and dizziness dated prior to his first claim in 1982.  Private medical records dated between 1980 and relate to orthopedic complaints only and include no complaints of headaches or dizziness.  These records, however, indicate that the Veteran applied for Social Security Benefits.  Of record is a September 1986 Social Security Award Certificate indicating that $934 was being withheld from his past-due benefits for the payment of his attorney's fees.  Although the conditions upon which such benefits were awarded is not evident from the record, VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, the issues are being remanded to attempt to obtain these Social Security Administration records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's medical and adjudication records from the Social Security Administration should be requested and associated with the file.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.
 
2.  To the extent additional records are obtained, they should be forwarded to the October 2014 examiner for review and to determine if they would in any way alter the opinions entered on that report.  If that examiner is unavailable, records should be forwarded to a similarly situated examiner for review and opinion as to the etiology of the headaches and dizziness.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


